El Juez Asociado Señok Wole
emitió la opinión del tribunal.
El apelante César Garcés fué convicto del delito que se le pretende imputar en la siguiente denuncia:
“Yo, P. Rodríguez G-uzmán, Agente de R. I., vecino de Arecibo, Calle de Gonzalo Marín, mayor de edad, formulo denuncia contra César Garcés por delito de infracciones a las secciones 16-a, 39 y 50 de la Ley de Rentas Internas, Ley 85 de agosto 20, 1925, con en-miendas hasta junio 30, 1936, por Ley Núm. 7, cometido de la ma-nera siguiente: que en 13 de octubre de'1937, y en la ciudad de Arecibo, del Distrito Judicial Municipal de Arecibo, que forma parte del Distrito Judicial de Arecibo, P. R., el referido acusado César Garcés, allí y entonces de manera ilegal, voluntaria, maliciosamente y con el fin de defraudar el erario de Puerto Rico, introdujo en Puerto Rico y levantó de la custodia de la compañía de transporte Porto Rican Express en la fecha arriba indicada según el ivay-bill núm. 34898, un paquete conteniendo ‘one picture frame’ con un peso de-12 libras y cuya mercancía es tributable, sin haber pagado el im-puesto que exige la ley. Hecho contrario a la paz y dignidad del Pueblo de Puerto Rico.”
La corte inferior declaró sin lugar una excepción peren-toria y convenimos con ella en que la denuncia suficiente-mente alega la introducción en Puerto Pico de un artículo de otro puerto fuera de la isla. El caso del Pueblo v. Cabassa, 30 D.P.R. 3, citado por el apelante presenta un caso en que la introducción pudo haberse becbo de otro puerto de la Isla de Puerto Rico.
Sin embargo, ni la opinión de la corte inferior ni el alegato del fiscal nos demuestran exactamente qué secciones de la ley pudo haber violado el acusado o qué fué lo que realmente hizo él. El apelante da énfasis al becbo de que la sección 16-a es la única que exige el pago en el momento o antes de introducirse o retirarse la mercancía del correo o de la compañía del c-vfress, etc., según sea el caso. Las otras secciones que Lcinos pudldu bailar se refieren a ventas hechas por importadores o a la contribución del 2 por ciento que toda persona tiene que pagar al introducirse cualquier mercadería, y todo ello de conformidad con el Reglamento *655a promulgarse por el Tesorero de Puerto Rico. Por tanto, si nos referimos a la denuncia, se liace evidente que al acu-sado no se le imputó el haber efectuado una venta en viola-ción de la ley, o aun el no haber pagado el 2 por ciento a que estaba sujeto de conformidad con una o más de las varias leyes relativas a esa clase de impuestos.
En realidad, leyendo la denuncia y dando al acusado el beneficio de la duda, parecería que el delito filé cometido el 13 de octubre de 1937, o sea precisamente el día que el acu-sado recibió la mercancía de la Porto Rican Express Co.
Podría ser que la persona que redactó la denuncia, y la corte inferior, entendieron que el acusado había dejado de pagar posteriormente el 2 por ciento, mas la denuncia no imputa tal infracción.
Tal vez podamos tomar conocimiento judicial de que de ordinario el Tesorero notifica a las personas que importan artículos de que la contribución debe ser pagada dentro de determinado período, es decir, dentro de diez días. Nos damos cuenta de que de ordinario se acude a un proceso criminal tan sólo cuando la persona sujeta al pago de la contribución se niega a ello o deja de hacerlo así sin excusa alguna.

Bebe revocarse la sentencia apelada y absolverse al acusado.